       Case 2:20-cv-00068-RMP      ECF No. 9   filed 05/21/20   PageID.124 Page 1 of 3




1

2                                                                         FILED IN THE
                                                                      U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON


3                                                               May 21, 2020
                                                                     SEAN F. MCAVOY, CLERK
4

5                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
6

7     ROBERT JAMES MCDONALD,
                                                   NO: 2:20-CV-68-RMP
8                               Petitioner,
                                                   ORDER DENYING MOTION FOR
9           v.                                     RECONSIDERATION

10    STATE OF WASHINGTON and
      COUNTY OF CHELAN,
11
                               Respondents.
12

13         BEFORE THE COURT is Petitioner Robert James McDonald’s document

14   titled, “Motion for Reconsideration Under a Writ of Coram Nobis and Vobis under

15   Title 28 § 1651 and Rule Nisi of the All Writs Act.” ECF No. 8. Mr. McDonald is

16   proceeding pro se and has paid the $5.00 filing fee. The Court has not directed

17   that the petition be served on Respondents.

18         On February 26, 2020, the Court dismissed Mr. McDonald’s Petition for

19   Writ of Habeas Corpus by a state prisoner for several reasons, including: Petitioner

20   was not “in custody” when he submitted his petition to the Court on February 19,

21   2020; it was implausible that Petitioner could have fully exhausted his state court


     ORDER DENYING MOTION FOR RECONSIDERATION -- 1
       Case 2:20-cv-00068-RMP      ECF No. 9    filed 05/21/20   PageID.125 Page 2 of 3




1    remedies regarding a sentence imposed on February 4, 2020; and abstention under

2    Younger v. Harris, 401 U.S. 37 (1971), was appropriate. See ECF No. 6 at 2−3.

3    Petitioner now asserts his entitlement to various writs. The Court finds no basis to

4    issue any writ under 28 U.S.C. § 1651.

5          A motion for reconsideration may be reviewed under either Federal Rule of

6    Civil Procedure 59(e) (motion to alter or amend a judgment) or Rule 60(b) (relief

7    from judgment). Sch. Dist. No. 1J v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir.

8    1993). “A district court may properly reconsider its decision if it ‘(1) is presented

9    with newly discovered evidence, (2) committed clear error or the initial decision

10   was manifestly unjust, or (3) if there is an intervening change in controlling law.’”

11   Smith v. Clark Cty. Sch. Dist., 727 F.3d 950, 955 (9th Cir. 2013) (quoting School

12   Dist. No. 1J, 5 F.3d at 1263). “There may also be other, highly unusual,

13   circumstances warranting reconsideration.” School Dist. No. 1J, 5 F.3d at 1263.

14   These standards apply in habeas corpus proceedings under 28 U.S.C. § 2254 to the

15   extent they are not inconsistent with applicable federal statutory provisions and

16   rules. See Gonzalez v. Crosby, 545 U.S. 524, 530 (2005).

17         In this instance, Petitioner has not presented newly discovered evidence. See

18   School Dist. No. IJ, 5 F.3d at 1263. He has not shown that the Court committed

19   clear error or that the dismissal order was manifestly unjust. Furthermore, there

20   has been no intervening change in controlling law and there are no other

21   circumstances warranting reconsideration. Id.


     ORDER DENYING MOTION FOR RECONSIDERATION -- 2
       Case 2:20-cv-00068-RMP      ECF No. 9    filed 05/21/20   PageID.126 Page 3 of 3




1          Accordingly, IT IS HEREBY ORDERED:

2          Petitioner’s Motion for Reconsideration, ECF No. 8, is DENIED. The

3    Clerk of Court is directed to enter this Order and provide a copy to Petitioner and

4    to counsel for Respondent. The file shall remain closed. The Court certifies

5    there is no basis upon which to issue a certificate of appealability. 28 U.S.C. §

6    2253(c); Fed. R. App. P. 22(b). A certificate of appealability is therefore

7    DENIED.

8          DATED May 21, 2020.

9

10
                                                  s/ Rosanna Malouf Peterson
11                                             ROSANNA MALOUF PETERSON
                                                  United States District Judge
12

13

14

15

16

17

18

19

20

21


     ORDER DENYING MOTION FOR RECONSIDERATION -- 3
